Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a magnetic flux generator configured to rotate in synchronization with a rotor of the AC rotary machine configured to be rotated by a rotating magnetic flux formed by multi-phase AC currents flowing through the armature windings, to thereby generate an angle detection magnetic flux for detecting a rotation angle of the AC rotary machine; 
an angle detector, which is used in a saturated state with respect to a main component direction of the angle detection magnetic flux, and is configured to detect a cosine signal and a sine signal, which are two components orthogonal to each other and form the angle detection magnetic flux; and 
a control arithmetic unit configured to control the inverter based on a current command directed to the AC rotary machine and angle information obtained from the cosine signal and the sine signal, wherein the control arithmetic unit is configured to: 
calculate, based on a positional relationship between a current path and the angle detector, a correction signal for correcting signal errors of the cosine signal and the sine signal, which are caused by a noise magnetic flux component due to at least one of a DC current flowing between the DC power supply and the inverter or the multi-phase AC currents flowing between the inverter and the armature windings; and control the inverter by using the angle information obtained from a corrected cosine signal and a corrected sine signal, which are values after the correction by the correction signal.
Claims 1-12 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846